UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EGBERTO DeJESUS-VAZQUEZ,
                           Plaintiff,
                                                                     19-CV-10587 (CM)
                    -against-
                                                                           ORDER
RAMON BETHENCOURT, JR., et al.,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       On November 12, 2019, the Court received Plaintiff’s submission labeled as a

“Memorandum of Law” and it was assigned a new case number and opened as a new civil action.

After reviewing the document, the Court concludes that the submission should have been filed as a

memorandum of law in opposition to defendants’ motion to dismiss in DeJesus-Vasquez v.

Bethencourt, No. 19-CV-0697 (KMK) (LMS) (S.D.N.Y. filed Jan. 31, 2019).

       The Court therefore directs the Clerk of Court to docket the complaint in this action (ECF

No. 1) as a memorandum of law in opposition to defendants’ motion to dismiss in case number 19-

CV-0697. The Court further directs the Clerk of Court to terminate all pending matters and

administratively close this action, No. 19-CV-10587. The Court also directs the Clerk of Court to

assign this action to my docket, mail a copy of this order to Plaintiff, and note service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    December 5, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
